Ben-Horn v Coso 120 W. 105, LLC (2019 NY Slip Op 03727)





Ben-Horn v Coso 120 W. 105, LLC


2019 NY Slip Op 03727


Decided on May 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2019

Acosta, P.J., Manzanet-Daniels, Kapnick, Kahn, Oing, JJ.


8696 155256/14

[*1]Keren Ben-Horn, et al., Plaintiffs-Respondents,
vCoso 120 West 105, LLC, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Jennifer G. Schecter, J.), entered on or about June 13, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 22, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 14, 2019
CLERK